Mr. Justice Westcott
delivered the opinion of the court.
This is an information in the nature of a quo warranto, the relator, Haley, claiming the right to hold and exercise the powers and franchises of the office of Mayor of Eernandina as against the respondent, Stark, who now holds and executes the said office as he, Haley, relates, unlawfully and without legal warrant or authority.
On the 4th day of April, A. D. 1881, at an election held in pursuance of law; Haley was elected to the office of Mayor. He qualified and entered upon its duties. This election was held under a municipal, corporate organization had under the general act providing for the incorporation of cities and towns, which was then in force. On the 24th of February, A. D. 1881, the Legislature passed an act entitled “ An act to repeal and dissolve municipal corpora^ tions under certain circumstances, and to provide the manner in which such cities may become re-incorporated;” *262Chapter 3316, Laws. Under its provisions the respondent, Stark, was appointed Mayor of the city of Eernandina, and, after qualifying, entered upon the discharge of the duties of the office. The relator insists that this act dissolving the old corporation and creating the new one, under which respondent was appointed, is unconstitutional; while the respondent maintains that the act is within the constitutional power of the Legislature, and that his title to the office is legal.- It is thus apparent that the question here involved Is the constitutionality of the act mentioned.
The act provides for a dissolution of municipal corporations having a bonded indebtedness, the bonds to be passed due and unpaid, a fund for their payment not having been provided, in the manner following: On the written application of the holders or owners, or their agents, of one-half of the unpaid bonds of the city to -the Judge of the Circuit Court of the Circuit in which the city is situated, accompanied with satisfactory evidence that the city is prima facie bonded, and that the bonds “ are passed due and unpaid and for which a fund for their payment has not been provided, it shall be his duty to make a certificate of such facts, and cause the said application, proofs and certificates to be filed and recorded in the office of the Clerk of the Circuit Court for the -county in which the city is situated.” On the presentation of a certified copy of this certificate to the Governor of the State, he is to issue a .proclamation declaring that the charter of the city is repealed and the corporation dissolved. The act then provides for the incorporation of such dissolved corporation, which is to be had in the manner following : On the petition of twenty or more persons residing within the limits of the city thus dissolved, it is made' the duty of the Governor to appoint a Mayor and five Aldermen, residents of such city. They are to hold their offices for two years, and in case of va*263Caney the office is to be filled by the Governor. The municipal corporation thus organized is called a provisional municipality, but it is in fact a permanent government. Its boundaries are to be the same as those of the dissolved corporation, and it is to have all the powers of the antecedent corporation so far as they existed under the act establishing a uniform system of municipal government, and its amendments. Under this new organization, the Mayor and Aldermen appoint the City Marshal and Clerk, who is to act as Treasurer. Each of these officers is required to give bond. The Mayor and Aldermen are authorized to compromise and settle the existing indebtedness of the defunct corporation, having authority to issue bonds for that purpose, and there is an appropriation of one-half of one per cent, of the revenue of the city authorized by law to the payment of this debt.
Upon the County Commissioners of the county is devolved the duty to hear and determine applications for the correction of assessments of property, and the Tax Collector of the county is made the Collector for the city.
Under the existing system of municipal government applicable to all cities, and which was the system obtaining in the city of Eernandina and all municipalities having 300. registered voters at the passage of this act, the Mayor, the Marshal, City Clerk, Treasurer, Assessor and Collector of Taxes are elected by the people for the term of one year, and while the Aldermen are elected for two years, one-half are elected each year with a term of office of two years, one-half of the old board thus holding over each year.
If the present act is effective, it is thus seen that we have two essentially different kinds of municipal government operating in cities of the same class, as fixed by the original act and its amendments creating the system. In one the officers are appointed and hold their offices for two years. *264In the other, except as to Aldermen, they are elected and hold their offices for one year, and as to the Board of Aldermen they are essentially different in their organizations, in that, under the one system they hold for two years each from the same date, while in the other one-half go out each year.
In view of the plainest deductions and conclusions which follow the application of a simple, honest judgment to these facts, can it be said that that is a uniform system of municipal government in which such plain differences may exist in cities in the same situation and-the same class? Can it be said that a uniform system of municipal government is established by this legislation ? On the contrary, it is plain that the Legislature by its action, instead of establishing a uniform system of government for cities having a bonded debt, past due, for which payment has not been provided, places it within the discretion of the holders of one-half of the city’s bonds and twenty persons residing within its limits, to fix the character of its government, to say whether its Mayor and Aldermen, its Marshal, its Clerk, its Treasurer, shall be elected by the people or appointed by the Governor, and whether the assessment and collection of its revenue shall be done by its own officers or by officers of the county in which the municipality may be situated.
The Constitution, which is a limitation upon the powers of the Legislature, not a grant of powers to it, provides that “ the Legislature shall establish a uniform system of county, township and municipal government,” and any action of that department of the government which destroys the uniformity of a pre-existing system, and permits and authorizes, in cities similarly situated, systems of government differing essentially in the manner of the selection of officers, their terms of office, and the manner of the assessment and collection of revenue, cannot be sustained. There *265may be ten cities in the precise situation of the city of Eernandina, with reference to population, to indebtedness and in all other respects, and yet, dependent upon the action of one-half of its bond-holders and twenty residents, five of them may continue under the elective system of municipal government and four of them, through the action of some of their creditors and residents, may adopt the system of appointment by the Governor.
The Legislature instead of establishing a uniform system of municipal government leaves it to the discretion of twenty residents and one-half of the bond creditors of corporations to fix the character of the government. The Legislature must so act as to itself establish, first, a system of municipal government; and, second, the system must be a uniform system. The Constitution limits its power as well as fixes its duty in this respect in plain and unmistakable terms.
"We see no necessity for elaborating these propositions. The authorities, so far as they have any application to the questions determined here, sustain without exception the conclusion we reach, and we are without the least doubt in the premises.
The only other matter which we deem it necessary to consider, is the proposition that Avhile such portions of the act as provide for the reorganization of the municipality may be unconstitutional, that part -which authorizes the dissolution may be effective. This question we must consider, because upon its solution depends the right of the party claiming title under the general act for the incorporation of cities, and under the act regulating proceedings in quo warranto, (Chapter 1874, Laws,) we must determine the right of the claimant here, and so enter judgment.
The rule, as announced by Judge Cooley and established by the authorities, is: “ If a statute attempts to accomplish-*266two or more objects, and is void as to one, it may still be in every respect complete and valid as to the other. But if its purpose is to accomplish a single object only, and some of its provisions are void, the whole must fail unless sufficient remains to effect the object without the aid of the invalid portion. And if they are so mutually connected with and dependent on each other, as conditions, considerations or compensations for each other, as to warrant the belief that the Legislature intended them as a whole, and if all could not be carried into effect, the Legislature would not pass the residue independently ; then, if some parts are unconstitutional, all the provisions which are thus dependent must fall with them.” Can we give this act effect as an act to dissolve municipal corporations ? Is such a conclusion consistent with the legislative intent ? The title of the act shows its purpose to be to dissolve and to re-incorporate. A general statute (Chapter 3317, Laws,) passed at the same session of the Legislature with this act, provides a general method by which municipal corporations may surrender their franchises. That method is by a favorable vote of two-thirds of the voters voting at an election called to determine that question. The dissolution provided for here in the statute being considered is but a condition precedent, and a means by which a reorganization was to be rendered necessary.
The legislative intent here was to give to cities indebted in the manner stated in the act a new form of municipal government with peculiar and special powers, by which they might compromise and settle their debts. The dissolution was provided for simply as a method by which to reach that end. It was not the purpose to dissolve if the reorganization was not to be had. The power to dissolve was given simply as an initiatory step to the contemplated reoi’ganization, and if the reorganization in the man*267ner provided cannot be had, then those provisions of the law, which are in the statute simply as a means and method to accomplish this primary purpose of the act, must fall also. The whole of this act must fall “ unless the portion not opposed to the Constitution can stand by itself,” and it is evident “ that, in the legislative intent, it was not to be controlled or modified in its construction and effect by the part which is void.”
Our conclusion is that the entire act must fall. In what we have said it must be understood that we do not decide or hold that the Legislature can, under the Constitution, authorize the holders of one-half of the bonds of an indebted corporation to dissolve such corporation ; nor do we mean to say that the act, stripped of the discretion vested in the bondholders, would be constitutional. We decide the precise case before us — nothing more. We say that even if such power exists, it is here so exercised that it cannot be given effect, and operation.
Judgment of ouster against the respondent.